                                                                             FILED
                                                                              AUG28 2019
                                                                          Cieri<, u.s o· .
                 IN THE UNITED STATES DISTRICT COURT                        District Of ratnct Court
                                                                                  M1. Montana
                                                                                    ssou1a
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 In the Matter of the Search of:
                                                     MJ 19-53-M-KLD

 Samsung Tablet With Silver Back
 more fully described in Attachment A-                ORDER
 3



      The warrant in the above-entitled matter having been executed and returned

- together with a copy of the certified inventory of the property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.

             DATED this 28 th day of August, 2019 .




                                               . ~Kathleen
                                                      cih~        ~
                                                           L. De~ to
                                                United States Magistrate Judge




                                           1
